Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Liquor Authority canceling a restaurant liquor license, transferred to this court pursuant to section 1296 of said Act. Petitioner also prays for an order directing respondents to renew said license for the period March 1, 1955, to February 29, 1956. The license was cancelled on findings that (1) the premises had ceased to be operated as a bona fide restaurant; (2) adequate books and records were not maintained, and (3) the licensee knowingly employed a disqualified person, a convicted felon. Determination annulled, without costs, and matter remitted to respondents for reconsideration and action not inconsistent herewith. We are of the opinion that above finding (1) is proper; that finding (2) is supported by some proof, and that finding (3) is improper because it is not supported by sufficient evidence. The matter is remitted to respondents to consider in the first instance whether there is a substantial basis for refusal to permit the continuance of the licensed premises. (Matter of Norton v. O’Connell, 282 App. Div. 744, appeal dismissed 306 N. Y. 843.) Nolan, P. J., MacCrate, Schmidt, Murphy and Ughetta, JJ., concur.